--------------------------------------------------------------------------------


EXHIBIT 10.2
 
REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of June __, 2006, among NEPHROS, INC., a Delaware corporation (the
“Company”), and holders of securities of the Company listed as Investors on
Schedule 1 (collectively, the “Holders”).
 
WHEREAS, the Holders are the beneficial owners of certain securities issued by
the Company; and
 
WHEREAS, the Company and the Holders deem it to be in their respective best
interests to set forth the rights of the Holders in connection with Registrable
Securities (as defined below).
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations hereinafter set forth, the Company and the Holders, intending
legally to be bound, hereby agree as follows.
 
Section 1.    Definitions. As used in this Agreement, the following terms shall
have the following meanings:
 
“Affiliate” of any person means any other person who either directly or
indirectly is in control of, is controlled by, or is under common control with
such person.
 
“Business Day” shall mean any Monday, Tuesday, Wednesday, Thursday or Friday
that is not a day on which banking institutions in The City of New York are
authorized by law, regulation or executive order to close.
 
“Common Stock” shall mean the common stock, par value $0.001 per share, of the
Company.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any similar successor federal statute), and the rules and regulations
thereunder, as the same are in effect from time to time.
 
“Holder” shall have the meaning assigned to such term in the preamble hereof.
 
“Other Securities” shall mean at any time those shares of Common Stock which do
not constitute Primary Securities or Registrable Securities.
 
“Person” shall mean an individual, partnership, corporation, limited liability
company, joint venture trust or unincorporated organization, a government or
agency or political subdivision thereof or any other entity.
 
“Primary Securities” shall mean at any time the authorized but unissued shares
of Common Stock and shares of Common Stock held by the Company in its treasury.
 


--------------------------------------------------------------------------------



“Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by a prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.
 
“Registrable Securities” shall mean (i) shares of Common Stock issuable upon
conversion of 6% Secured Convertible Notes due 2012 of the Company or exercise
of Warrants issued pursuant to 6% Secured Convertible Notes due 2012 of the
Company, (ii) any other shares of Common Stock that are designated as such by
the Board of Directors of the Company and are issued, or issuable upon
conversion or exercise of securities issued, to a Person that executes a
counterpart signature page hereto in substantially the form attached hereto as
Exhibit A which counterpart is then countersigned by the Company, and (iii) any
other securities issued as a result of, or in connection with, any stock
dividend, stock split or reverse stock split, combination, recapitalization,
reclassification, merger or consolidation, exchange or distribution in respect
of the Common Stock referred to above.
 
“Registration Statement” shall mean any registration statement which covers any
of the Registrable Securities pursuant to the provisions of this Agreement,
including the Prospectus included therein, all amendments and supplements to
such Registration Statement, including post-effective amendments, all exhibits
and all material incorporated by reference in such Registration Statement.
 
“Restricted Securities” shall have the meaning set forth in Section 2 hereof.
 
“Rule 144” shall mean Rule 144 promulgated under the Securities Act, as amended
from time to time, or any similar successor rule thereto that may be promulgated
by the SEC.
 
“Rule 415” shall mean Rule 415 promulgated under the Securities Act, as amended
from time to time, or any similar successor rule thereto that may be promulgated
by the SEC.
 
“Rule 903” shall mean Rule 903 promulgated under the Securities Act, as amended
from time to time, or any similar successor rule thereto that may be promulgated
by the SEC.
 
“Rule 904” shall mean Rule 904 promulgated under the Securities Act, as amended
from time to time, or any similar successor rule thereto that may be promulgated
by the SEC.
 
“SEC” shall mean the Securities and Exchange Commission, or any other federal
agency at the time administering the Securities Act.
 
“Securities Act” shall mean the Securities Act of 1933, as amended (or any
similar successor federal statute), and the rules and regulations thereunder, as
the same are in effect from time to time.
 

-2-

--------------------------------------------------------------------------------



“Series D Restricted Shares” shall mean shares of Common Stock issued upon
conversion of the Company’s previously existing Series D Convertible Preferred
Stock, $.001 par value per share, or any other securities of the Company issued
from time to time to the holders thereof or their successors or assignees.
 
“Underwritten Offering” shall mean a registered offering in which securities of
the Company are sold to an underwriter for reoffering to the public.
 
Section 2.    Securities Subject to this Agreement. The securities entitled to
the benefits of this Agreement are the Registrable Securities but, with respect
to any particular Registrable Security, only so long as such security continues
to be a Restricted Security. A Registrable Security that has ceased to be a
Restricted Security cannot thereafter become a Restricted Security. As used
herein, a Restricted Security shall cease to be a Restricted Security when: (i)
it has been registered under the Securities Act, the registration statement in
connection therewith has been declared effective and it has been disposed of
pursuant to such effective registration statement; (ii) it is eligible to be
sold or distributed pursuant to Rule 144 within any consecutive three month
period (including, without limitation, Rule 144(k)) without volume limitations;
or (iii) they shall have ceased to be outstanding.
 
Section 3.    Demand Registration.
 
(a)    Demand
 
(i)    Upon the written request of a Holder or Holders of a majority of the then
outstanding Registrable Securities requesting that the Company effect a
registration under the Securities Act of Registrable Securities (a “Demand”),
the Company will use its reasonable efforts to effect, as expeditiously as
reasonably possible, and in any case to file a Registration Statement pursuant
to this Section 3 within 90 Business Days of delivery of a Demand, the
registration (the “Demand Registration”) under the Securities Act of the
Registrable Securities which the Company has been so requested to register by
such Holders of the Registrable Securities; provided, however, that the Company
shall not be obligated to effect more than two (2) Demand Registrations pursuant
to this Section 3(a)(i). Except as provided in Section 3(a)(v), a registration
will not count as a requested registration under this Section 3(a)(i) unless and
until the registration statement relating to such registration has been declared
effective by the Commission at the request of the initiating Holders and
remained effective for the Registration Period.
 
(ii)    The Company shall not be obligated to effect any Demand Registration the
anticipated aggregate offering price of which, net of underwriting discounts and
commissions, if any, would not equal or exceed $3,000,000.
 
(iii)    Anything to the contrary in this Agreement notwithstanding, the
Company’s obligation to effect the Demand Registration, as described in
paragraph 3(a)(i) shall be deemed to have been met in the event that the Company
has filed any Registration Statement on or before the effectiveness of Demand
pursuant to which the
 

-3-

--------------------------------------------------------------------------------



Holders were given the opportunity to have 90% or more of the then outstanding
Registrable Securities registered for sale.
 
(iv)    Upon receipt of any request for registration pursuant to this Section 3
from any Holders of Registrable Securities, the Company shall, within 10
Business Days give written notice of such request to all other Holders. The
Company shall include in the requested registration all Registrable Securities
requested to be included by such of the other Holders who shall make such
request by written notice to the Company delivered within 10 Business Days of
their receipt of the Company’s notice. If the Company shall receive a request
for inclusion in the registration of the Registrable Securities of additional
Holders, it shall promptly so inform the Holders who made the initial request
for registration.
 
(v)    A Holder or Holders requesting a registration pursuant to Section 3(a)(i)
may, at any time prior to the effective date of the Registration Statement
relating to such registration, revoke such request by providing a written notice
to the Company revoking such request. If a Holder or Holders shall revoke any
demand for registration made pursuant to Section 3(a)(i) or such Demand
Registration otherwise fails to become effective primarily as a result of any
action or inaction by the Holder or Holders, such Holder or Holders, at their
option, shall either pay all Registration Expenses with respect to such revoked
demand or count such revoked demand as the completed Company-paid demand for
registration to which Holders are entitled pursuant to Section 3(a)(i).
 
(b)    Effectiveness of Registration Statement. The Company agrees to use its
reasonable best efforts (i) to cause the Registration Statement relating to any
Demand Registration pursuant to this Section 3 to become effective as promptly
as practicable and (ii) thereafter to keep such Registration Statement effective
continuously for the period specified in the next succeeding paragraph (the
“Registration Period”).
 
A Demand Registration requested pursuant to this Section 3 will not be deemed to
have been effected unless the Registration Statement relating thereto has become
effective under the Securities Act and remained effective (except as otherwise
permitted under this Agreement) for a period ending on the earlier of (i) one
hundred eighty (180) days following the effective date of such Registration
Statement (subject to extension as provided in Subsection 6(b) and Subsection
7(b)) and (ii) the date on which all Registrable Securities covered by such
Registration Statement have been sold and the distribution contem-plated thereby
has been completed.
 
Notwithstanding the foregoing, at the Company’s election, the Company may cease
to keep such registration, qualification or compliance effective with respect to
any Registrable Securities, and the registration rights of a Holder shall
expire, at such time as the Holder may sell under Rule 144(k) under the
Securities Act (or other exemption from registration acceptable to the Company)
in a three-month period all Registrable Securities then held by such Holder.
 
The Company shall be entitled to effect such registration on any available form
and, if the Company is initially required to file such Registration Statement on
Form S-1, the
 

-4-

--------------------------------------------------------------------------------



Holders agree to cooperate fully to assist the Company in converting such
Registration Statement on Form S-1 to a Registration Statement on Form S-3 when
such Form S-3 is available for use by the Company.
 
(c)    Inclusion of Other Securities. The Company, and any other holder of the
Company’s securities who has registration rights, may include its securities in
any Demand Registration effected pursuant to Section 3(a)(i); provided, however,
that if the managing underwriter or underwriters of a proposed Underwritten
Offering contemplated thereby advise the Holder or Holders in writing that the
total amount or kind of securities which the Company or any such holder intends
to include in such proposed public offering is sufficiently large to adversely
affect the success of the proposed public offering requested by the Holder or
Holders exercising their rights under Section 3(a)(i) (the “Demanding Holders”),
then the amount or kind of securities to be offered for the account of the
Company shall be reduced to the extent necessary to reduce the total amount or
kind of securities to be included in such proposed public offering to the amount
or kind recommended by such managing underwriter or underwriters; provided,
further, that if such managing underwriter or underwriters advise the Holder or
Holders in writing that the total amount or kind of securities which the Holders
(other than the Demanding Holders) or other Persons holding registration rights
similar to the rights of Holders under this Agreement (together with the
Holders, the “Registration Rights Holders”) intend to include in such proposed
public offering is sufficiently large, even without any securities for the
account of the Company, to adversely affect the success of the proposed public
offering requested by the Demanding Holders, then the amount or kind of
securities to be offered for the account of the Registration Rights Holders
(other than the Demanding Holders) shall be reduced pro rata, in accordance with
the respective numbers of shares such Registration Rights Holders (other than
the Demanding Holders) had requested to include in such proposed public
offering; and provided, further, that if such managing underwriter or
underwriters advise the Holder or Holders in writing that the total amount or
kind of securities which the Demanding Holders intend to include in such
proposed public offering is sufficiently large, even without any additional
securities, to adversely affect the success of the proposed public offering
requested by such Demanding Holders, then the amount or kind of securities to be
offered for the account of the Demanding Holders shall be reduced pro rata, in
accordance with the respective numbers of shares such Demanding Holders had
requested to include in such proposed public offering.
 
Section 4.    Piggyback Registration.
 
(a)    If the Company at any time proposes to file a registration statement with
respect to any Primary Securities or Other Securities (other than in connection
with a Registration Statement on Form S-4 or S-8 (or any successor or
substantially similar form), or of (i) an employee stock option, stock purchase
or compensation plan or of securities issued or issuable pursuant to any such
plan, or (ii) a dividend reinvestment plan), then the Company shall in each case
give written notice of such proposed filing to the Holder of Registrable
Securities at least thirty (30) days before the anticipated filing date of any
such registration statement by the Company, and such notice shall offer to the
Holder the opportunity to have any or all of the Registrable Securities held by
the Holder included in such registration statement. The Holder of Registrable
Securities desiring to have its Registrable Securities registered under this
Section 4 shall so advise the Company in writing within twenty (20) days after
the date such notice is given (which request shall set forth the amount of
Registrable Securities for which registration is
 

-5-

--------------------------------------------------------------------------------



requested), and the Company shall use its best reasonable efforts to include in
such Registration Statement all such Registrable Securities so requested to be
included therein.
 
(b)    Notwithstanding the foregoing, if the managing underwriter or
underwriters of any such proposed public offering advise the Company that the
total amount or kind of securities which the Holder of Registrable Securities,
the Company and any other persons or entities intended to be included in such
proposed public offering is sufficiently large to adversely affect the success
of such proposed public offering, then the amount or kind of securities to be
offered for the account of the Holder of Registrable Securities shall be
included in the following order:
 
(i)    If the Company proposed to register Primary Securities:
 
(A)    first, the Primary Securities;
 
(B)    second, the Series D Restricted Shares requested by the holders thereof
to be included in such registration (or, if necessary, such Series D Restricted
Shares pro rata among the holders thereof based upon the number of such Series D
Restricted Shares requested to be registered by each such holder); and
 
(C)     third, the Registrable Securities that are not Series D Restricted
Shares requested by the holders thereof to be included in such registration,
together with Other Securities held by parties exercising similar piggy-back
registration rights (or if necessary, such Registrable Securities and Other
Securities pro rata among the holders thereof based upon the number of such
Registrable Securities that are not Series D Restricted Shares and Other
Securities requested to be registered by each such holder).
 
(ii)    If the Company proposed to register Other Securities:
 
(A)    first, the Other Securities requested to be included in such registration
by holders exercising such demand registration rights;
 
(B)    second, the Series D Restricted Shares requested by the holders thereof
to be included in such registration (or, if necessary, such Series D Restricted
Shares pro rata among the holders thereof based upon the number of such Series D
Restricted Shares requested to be registered by each such holder); and
 
(C)    third, the Registrable Securities that are not Series D Restricted Shares
requested by the holders thereof to be included in such registration, together
with Other Securities held by parties exercising similar piggy-back registration
rights (or if necessary, such Registrable Securities and Other Securities
pro rata among the holders thereof based upon the number of such Registrable
 

-6-

--------------------------------------------------------------------------------



Securities that are not Series D Restricted Shares and Other Securities
requested to be registered by each such holder).
 
Anything to the contrary in this Agreement notwithstanding, the Company may
withdraw or postpone a Registration Statement referred to herein at any time
before it becomes effective or withdraw, postpone or terminate the offering
after it becomes effective without obligation to the Holder of the Registrable
Securities.
 
(c)    In connection with its obligation under this Section 4, the Company will
(i) furnish to the Holder of Registrable Securities without charge, at least one
copy of any effective Registration Statement and any post-effective amendments
thereto, including financial statements and schedules, and, if the Holder so
requests in writing, all documents incorporated therein by reference and all
exhibits (including those incorporated by reference) in the form filed with the
SEC; and (ii) deliver to the Holder of Registrable Securities and the
underwriters, if any, without charge, as many copies of the then effective
Prospectus (including each prospectus subject to completion) and any amendments
or supplements thereto as such Persons may reasonably request.
 
(d)    As a condition to the inclusion of its Registrable Securities, Holder
shall furnish to the Company such information regarding the Holder and the
distribution proposed by the Holder as the Company may request in writing or as
shall be required in connection with any registration, qualification or
compliance referred to in this Agreement.
 
(e)    Holder of Registrable Securities agrees by acquisition of such
Registrable Securities that, upon receipt of any notice from the Company of the
happening of any event that, in the good faith judgment of the Company’s Board
of Directors, requires the suspension of the Holder’s rights under this Section
4, the Holder will forthwith discontinue disposition of Registrable Securities
pursuant to the then current Prospectus until the Holder is advised in writing
by the Company that the use of the Prospectus may be resumed. If the Company
shall have given any such notice during a period when a Registration Statement
is in effect, the Company shall extend the period during which such registration
statement shall be maintained effective pursuant to this Agreement by the number
of days during which any such disposition of Registrable Securities is
discontinued pursuant to this Agreement. If so directed by the Company, on the
happening of such event, the Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in the
Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.
 
(f)    Holder hereby covenants with the Company (i) not to make any sale of the
Registrable Securities without effectively causing the prospectus delivery
requirements under the Securities Act to be satisfied, and (ii) if such
Registrable Securities are to be sold by any method or in any transaction other
than on a national securities exchange, the Nasdaq National Market, Nasdaq
SmallCap Market or in the over-the-counter market, in privately negotiated
transactions, or in a combination of such methods, to notify the Company at
least 5 Business Days prior to the date on which the Holder first offers to sell
any such Registrable Securities.
 

-7-

--------------------------------------------------------------------------------



(g)    Holder acknowledges and agrees that the Registrable Securities sold
pursuant to the Registration Statement described in this Agreement are not
transferable on the books of the Company unless the stock certificate submitted
to the transfer agent evidencing such Registrable Securities is accompanied by a
certificate reasonably satisfactory to the Company to the effect that (i) the
Registrable Securities have been sold in accordance with such Registration
Statement and (ii) the requirement of delivering a current Prospectus has been
satisfied.
 
(h)    Holder shall not take any action with respect to any distribution deemed
to be made pursuant to such Registration Statement, which would constitute a
violation of Regulation M under the Exchange Act, or any other applicable rule,
regulation or law.
 
(i)    Upon the expiration of the effectiveness of any Registration Statement,
the Holder of Registrable Securities included in the Registration Statement
shall discontinue sales of shares pursuant to such Registration Statement upon
receipt of notice from the Company of its intention to remove from registration
the shares covered by such Registration Statement which remain unsold, and the
Holder shall notify the Company of the number of shares registered which remain
unsold immediately upon receipt of such notice from the Company.
 
(j)    In the case of the registration of any underwritten primary offering
initiated by the Company (other than any registration by the Company on Form S-4
or Form S-8 (or any successor or substantially similar form), or of (i) an
employee stock option, stock purchase or compensation plan or of securities
issued or issuable pursuant to any such plan, or (ii) a dividend reinvestment
plan) or any underwritten secondary offering initiated at the request of a
holder of securities of the Company pursuant to registration rights granted by
the Company, Holder agrees not to effect any public sale or distribution of
securities of the Company, except as part of such underwritten registration,
during the period beginning fifteen (15) days prior to the closing date of such
underwritten offering and during the period ending ninety (90) days after such
closing date (or such longer period as may be reasonably requested by the
Company or by the managing underwriter or underwriters).
 
(k)    Anything to the contrary contained in this Agreement notwithstanding,
when, in the opinion of counsel for the Company, registration of the Registrable
Securities is not required by the Securities Act, in connection with a proposed
sale of such Registrable Securities, the Holder shall have no rights pursuant to
this Agreement. In furtherance and not in limitation of the foregoing, Holder
shall have no rights pursuant to this Agreement at such time as all of Holder’s
Registrable Securities may be sold in a three-month period pursuant to Rule 144.
 
Section 5.    Form S-3 Registration
 
(a)    Each Holder (an “Initiating Form S-3 Holder”) may request at any time
that the Company file a Registration Statement under the Securities Act on Form
S-3 (or similar or successor form) (a “Form S-3 Registration”) covering the sale
or other distribution of all or any portion of the Registrable Securities held
by such Initiating Form S-3 Holder pursuant to Rule 415 under the Securities Act
(a “Form S-3 Demand”) if (i) the reasonably anticipated aggregate offering
price, net of underwriting discounts and commissions, if any, would equal or
exceed $3,000,000 and (ii) the Company is a registrant qualified to use Form S-3
(or any similar
 

-8-

--------------------------------------------------------------------------------



or successor form) to register such Registrable Securities. If such conditions
are met, then the Company shall file the requested Registration Statement within
ninety (90) Business Days after receiving a Form S-3 Demand and shall use its
reasonable best efforts to cause the same to be declared effective by the SEC as
promptly as practicable after such filing. The Company shall be required to
maintain the effectiveness of such Form S-3 Registration for as long as there
are Registrable Securities registered thereunder. Notwithstanding the foregoing,
if the Company shall furnish to the Initiating Form S-3 Holders a certificate
signed by the Chief Executive Officer and Chief Financial Officer of the Company
stating that in the good faith opinion of the Board of Directors of the Company,
it would be seriously detrimental to the Company and its stockholders for such
Registration Statement to be filed and that it is therefore essential to defer
the filing of the Registration Statement (a “Valid Business Reason”), the
Company shall have the right to delay or defer taking action with respect to
filing an S-3 Registration Statement for a period of 90 Business Days after
receipt of the Form S-3 Demand; provided, however, that such right to delay or
defer a Form S-3 Demand shall be exercised by the Company not more than once in
any 12 month period, and the Company shall only have the right to delay a Form
S-3 Demand so long as such Valid Business Reason exists.
 
(b)    Holders shall have the right to request an unlimited number of Form S-3
Demands.
 
(c)    Upon receipt of any Form S-3 Demand, the Company shall promptly (but in
any event within 10 Business Days) give written notice of such proposed Form S-3
Registration to all other Holders, who shall have the right, exercisable by
written notice to the Company within 10 Business Days of their receipt of the
Company’s notice, to elect to include in such Form S-3 Registration such portion
of their Registrable Securities as they may request.
 
(d)    The Company, and any other holder of the Company’s securities who has
registration rights, may include its securities in any Form S-3 Registration
effected pursuant to Section 5(a); provided, however, that if the managing
underwriter or underwriters of a proposed Underwritten Offering contemplated
thereby advise the Holder or Holders in writing that the total amount or kind of
securities which the Company or any such holder intends to include in such
proposed public offering is sufficiently large to adversely affect the success
of the proposed public offering requested by the Holder or Holders exercising
their rights under this Section 5 (the “Form S-3 Demanding Holders”), then the
amount or kind of securities to be offered for the account of the Company shall
be reduced to the extent necessary to reduce the total amount or kind of
securities to be included in such proposed public offering to the amount or kind
recommended by such managing underwriter or underwriters; provided, further,
that if such managing underwriter or underwriters advise the Holder or Holders
in writing that the total amount or kind of securities which the Holders (other
than the Form S-3 Demanding Holders) or the Registration Rights Holders intend
to include in such proposed public offering is sufficiently large, even without
any securities for the account of the Company, to adversely affect the success
of the proposed public offering requested by the Form S-3 Demanding Holders,
then the amount or kind of securities to be offered for the account of the
Registration Rights Holders (other than the Form S-3 Demanding Holders) shall be
reduced pro rata, in accordance with the respective numbers of shares such
Registration Rights Holders (other than the Form S-3 Demanding Holders) had
requested to include in such proposed public offering; and provided, further,
that if such managing underwriter or underwriters advise the Holder or Holders
in writing that the total
 

-9-

--------------------------------------------------------------------------------



amount or kind of securities which the Form S-3 Demanding Holders intend to
include in such proposed public offering is sufficiently large, even without any
additional securities, to adversely affect the success of the proposed public
offering requested by such Form S-3 Demanding Holders, then the amount or kind
of securities to be offered for the account of the Form S-3 Demanding Holders
shall be reduced pro rata, in accordance with the respective numbers of shares
such Form S-3 Demanding Holders had requested to include in such proposed public
offering.
 
(e)    Notwithstanding the foregoing, at the Company’s election, the Company may
cease to keep such registration, qualification or compliance effective with
respect to any Registrable Securities registered pursuant to this Section 5, and
the registration rights of a Holder shall expire, at such time as the Holder may
sell under Rule 144(k) under the Securities Act (or other exemption from
registration acceptable to the Company) in a three-month period all Registrable
Securities then held by such Holder.
 
Section 6.    Registration Expenses. All expenses incident to the Company’s
performance of or compliance with this Agreement will be borne by the Company,
regardless of whether a Registration Statement becomes effective, including,
without limitation: (i) all registration and filing fees; (ii) all reasonable
fees and expenses of compliance with federal securities and state Blue Sky or
securities laws; (iii) all reasonable expenses of printing (including printing
Prospectuses), messenger and delivery services and telephone; (iv) all
reasonable fees and disbursements of counsel for the Company; (v) all
applications and filing fees in connection with listing the Registrable
Securities on a national securities exchange or automated quotation system
pursuant to the requirements hereof; and (vi) all reasonable fees and
disbursements of independent certified public accountants of the Company
(including the expenses of any special audit and comfort letters required by or
incident to such performance). Notwithstanding anything in this Section 6 to the
contrary, the Company shall not be required to pay any underwriting discounts,
commissions or transfer taxes, if any, relating to the sale or disposition of
any Holder’s Restricted Securities.
 
The Company will, in any event, bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit and the fees and
expenses of any person, including special experts, retained by the Company.
 
Section 7.    Indemnification.
 
(a)    Indemnification by the Company. To the extent permitted by law, the
Company shall indemnify each Holder of the Registrable Securities and each
person controlling such Holder within the meaning of Section 15 of the
Securities Act, with respect to which any registration has been effected
pursuant to this Agreement, against all claims, losses, damages and liabilities
(or action, in respect thereof), including any of the foregoing incurred in
settlement of any litigation, commenced or threatened (subject to Subsection
7(c) below), arising out of or based on any untrue statement of a material fact
contained in any Registration Statement, Prospectus or offering circular, or any
amendment or supplement thereof, incident to any such registration, or based on
any omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in light of the
circumstances in
 

-10-

--------------------------------------------------------------------------------



which they were made, and shall reimburse each Holder of the Registrable
Securities and each person controlling such Holder, for legal and other expenses
reasonably incurred in connection with investigating or defending any such
claim, loss, damage, liability or action as incurred; provided, that the Company
shall not be liable in any such case to the extent that any untrue statement or
omission is made in reliance upon and in conformity with information furnished
to the Company by or on behalf of any Holder and stated to be specifically for
use in preparation of such Registration Statement, Prospectus or offering
circular; provided, further, that the Company shall not be liable in any such
case where the claim, loss, damage or liability arises out of, or is related to,
the failure of any Holder to comply with the covenants and agreements contained
in this Agreement. The foregoing indemnity is subject to the condition that,
insofar as it relates to any such untrue statement or alleged untrue statement
or omission or alleged omission made in the preliminary Prospectus but
eliminated or remedied in the amended Prospectus on file with the SEC at the
time the Registration Statement becomes effective or in the amended Prospectus
filed with the SEC pursuant to Rule 424(b) of the Securities Act or in the
Prospectus subject to completion and term sheet under Rule 434 of the Securities
Act, which together meet the requirements of Section 10(a) of the Securities Act
(the “Final Prospectus”), such indemnity shall not inure to the benefit of any
such Holder or any such controlling person. The Company will also indemnify
underwriters participating in the distribution, their officers, directors,
employees, partners and agents, and each Person who controls such underwriters
(within the meaning of the Securities Act), to the same extent as provided above
with respect to the indemnification of the Holders of Registrable Securities, if
so requested.
 
(b)    Indemnification by Holders of Registrable Securities. In connection with
any Registration Statement in which a Holder of Registrable Securities is
participating, each such Holder will furnish to the Company in writing such
information and affidavits as the Company requests for use in connection with
any such Registration Statement or Prospectus. Each Holder will severally, if
Registrable Securities held by such Holder are included in the securities as to
which such registration is being effected, indemnify the Company, each of its
directors and officers, each underwriter of the Registrable Securities, each
other Holder whose Securities are included in such Registration Statement and
each person who controls any of the foregoing Persons within the meaning of
Section 15 of the Securities Act (collectively, “Holder Indemnitees”), against
all claims, losses, damages and liabilities (or actions in respect thereof),
including any of the foregoing incurred in settlement of any litigation,
commenced or threatened (subject to Subsection 7(c) below), arising out of, or
based on, any untrue statement of a material fact contained in any Registration
Statement, Prospectus or offering circular, or any amendment or supplement
thereof, incident to any such registration, or based on any omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, in light of the circumstances in which they
were made, and will reimburse the Holder Indemnitees for reasonable legal and
any other expenses reasonably incurred in connection with investigating or
defending any such claim, loss, damage, liability or action as incurred, in each
case to the extent, but only to the extent, that such untrue statement or
omission is made in reliance upon and in conformity with written information
and/or affidavits furnished to the Company by or on behalf of such Holder;
provided, that the indemnity shall not apply to the extent that such claim,
loss, damage or liability results from the fact that a current copy of the
Prospectus was not made available to the Holders and such current copy of the
Prospectus would have cured the defect giving rise to such loss, claim, damage
or liability. The foregoing indemnity is subject to the condition that, insofar
as it relates to any such untrue statement or
 

-11-

--------------------------------------------------------------------------------



alleged untrue statement or omission or alleged omission made in the preliminary
Prospectus but eliminated or remedied in the Final Prospectus, such indemnity
shall not inure to the benefit of any Holder Indemnitee. The Holder Indemnitees
shall be entitled to receive indemnities from underwriters participating in the
distribution, to the same extent as provided above, with respect to information
furnished in writing by such underwriters specifically for inclusion in any
Registration Statement, Prospectus or offering circular.
 
(c)    Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel of such
indemnifying party’s choice; provided, however, that any Person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such indemnified party unless (A) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to the indemnified party in a timely
manner or (B) a written opinion of counsel reasonably acceptable to the
indemnifying party, asserts that a conflict of interest exists between such
person and the indemnifying party with respect to such claims (in which case, if
the indemnified Person notifies the indemnifying party in writing that such
Person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such Person). The indemnifying party will not be subject
to any liability for any settlement made without its consent. No indemnified
party will be required to consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation. An indemnifying party who is
not entitled to, or elects not to, assume the defense of the claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim.
 
(d)    Contribution. If for any reason the indemnification provided for in
Subsection 7(a) or Subsection 7(b) is unavailable to an indemnified party or
insufficient to hold it harmless as contemplated by Subsection 7(a) and
Subsection 7(b), then the indemnifying party shall contribute to the amount paid
or payable by the indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by the indemnifying party and the indemnified party, but also
the relative fault of the indemnifying party and the indemnified party, as well
as any other relevant equitable considerations. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentations.
 
Section 8.    Participation in Underwritten Registrations.
 
(a)    The determination of whether any offering of Registrable Securities will
be an Underwritten Offering shall be made in good faith judgment of the Board of
Directors of the Company. In the event that the Board of Directors of the
Company determines that such offering shall be an Underwritten Offering, the
investment banker or investment bankers and manager or managers that will
administer the offering will be selected by the Company.
 

-12-

--------------------------------------------------------------------------------



(b)    No Person may participate in any Underwritten Offering hereunder unless
such Person (i) agrees to sell such Person’s Registrable Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.
Nothing in this Section 8 shall be construed to create any additional rights
regarding the registration of Registrable Securities in any Person otherwise
than as set forth herein.
 
Section 9.    Rule 144. The Company agrees with the Holder, for so long as any
Restricted Securities remain outstanding and during any period in which the
Company (i) is not subject to Section 13 or 15(d) of the Exchange Act, to make
available, upon request of the Holder in connection with any sale thereof and
any prospective purchaser of such Restricted Securities designated by the
Holder, the information required by Rule 144A(d)(4) under the Securities Act in
order to permit resales of such Restricted Securities pursuant to Rule 144A, and
(ii) is subject to Section 13 or 15(d) of the Exchange Act, to use reasonable
efforts to make all filings required thereby in a timely manner in order to
permit resales of such Restricted Securities pursuant to Rule 144.
 
Section 10.    Legend. Each Holder consents to the placing of the following
legend on all certificates representing shares of Registrable Securities and on
any certificate issued at any time in exchange or substitution for any
certificate bearing such legend, for so long as the securities represented
thereby are Registrable Securities:
 
THIS CERTIFICATE IS ISSUED SUBJECT TO THE PROVISIONS OF A REGISTRATION RIGHTS
AGREEMENT, AND ANY TRANSFEREE OF THIS CERTIFICATE OR OF THE SHARES REPRESENTED
BY IT SHALL BE BOUND BY THE PROVISIONS OF SAID AGREEMENT, A COPY OF WHICH IS ON
FILE WITH, AND AVAILABLE FROM, THE SECRETARY OF NEPHROS, INC.
 
Section 11.    Delay Periods; Suspension of Sales. Each Holder shall suspend,
upon request of the Company, any disposition of Registrable Securities pursuant
to the Registration Statement and Prospectus contemplated herein during (i) any
period not to exceed two 30-day periods within any one 12-month period the
Company requires in connection with a primary underwritten offering of equity
securities and (ii) any period, not to exceed one 45-day period per circumstance
or development, when the Company determines in good faith that offers and sales
pursuant thereto should not be made by reason of the presence of material
undisclosed circumstances or developments with respect to which the disclosure
that would be required in such a prospectus is premature, would have an adverse
effect on the Company or is otherwise inadvisable.
 
Section 12.    Miscellaneous.
 
(a)    Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to or departures from
the
 

-13-

--------------------------------------------------------------------------------



provisions hereof may not be given, without the written consent of the Company
and the Holders of a majority of the outstanding Registrable Securities.
 
(b)    Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered, return receipt requested), or air courier guaranteeing overnight
delivery:
 
(i)    if to any Holder, at the address for such Holder set forth on the records
of the Company; and
 
(ii)    if to the Company:
 
Nephros, Inc.
3960 Broadway
New York, New York 10032
Attention: President
 
With a copy to:
 
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attention: Thomas D. Balliett


All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; and on the next
Business Day, if timely delivered to an air courier guaranteeing overnight
delivery.
 
The address or person or entity to whose attention any notice or communication
shall be given may be changed by notice to the other parties in accordance with
the provisions of this Section 9(b).
 
(c)    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of the Company, without the need for
an express assignment; provided, however, (i) this Agreement cannot be assigned
or transferred by any Holder without any prior written consent of the Company
which shall not be unreasonably withheld, and (ii) nothing herein shall be
deemed to permit any assignment, transfer or other disposition of Registrable
Securities in violation of the terms hereof. If any transferee of a Holder shall
acquire Registrable Securities in any manner, whether by operation of law or
otherwise, such Registrable Securities shall be held subject to all of the terms
of this Agreement, and by taking and holding such Registrable Securities such
person shall be conclusively deemed to have agreed to be bound by and to perform
all of the terms and provisions of this Agreement, including the restrictions on
resale set forth in this Agreement and such person shall be entitled to receive
the benefits hereof.
 
(d)    Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
 

-14-

--------------------------------------------------------------------------------



(e)    Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
(f)    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF THE CONFLICT OF LAWS THEREOF.
 
(g)    Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
 
(h)    Jurisdiction; Forum. Each party hereto consents and submits to the
exclusive jurisdiction of any state court sitting in the County of New York or
federal court sitting in the Southern District of the State of New York in
connection with any dispute arising out of or relating to this Agreement, and
agrees that all suits, actions and proceedings brought by such party hereunder
shall be brought only in such jurisdictions. Each party hereto waives any
objection to the laying of venue in such courts and any claim that any such
action has been brought in an inconvenient forum. To the extent permitted by
law, any judgment in respect of a dispute arising out of or relating to this
Agreement may be enforced in any other jurisdiction within or outside the United
States by suit on the judgment, a certified copy of such judgment being
conclusive evidence of the fact and amount of such judgment. Each party hereto
agrees that personal service of process may be effected by any of the means
specified in Section 12(b), addressed to such party. The foregoing shall not
limit the rights of any party to serve process in any other manner permitted by
law.
 
(i)    Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto with respect
to registration rights granted with respect to Registrable Securities. There are
no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein with respect to the registration rights granted with
respect to the Registrable Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
 
[SIGNATURE PAGE FOLLOWS IMMEDIATELY]




 

-15-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
NEPHROS, INC.
 
By:_______________________________________ 
   Name:
   Title:


 
THE INITIAL HOLDERS:
 
SOUTHPAW CREDIT OPPORTUNITY MASTER FUND LP
 




By:_______________________________________
  Name:   
  Title:
 
Address for Notices:
 
_________________________________________ 
(Street Address)




_________________________________________ 
(City)  (State/Country)  (Zip Code)




Attention:_________________________________
 

 
-16-

--------------------------------------------------------------------------------





DISTRESSED/HIGH YIELD TRADING OPPORTUNITIES, LTD.
By: Eliteperformance Fund, Ltd., its investment manager




By:_______________________________________
  Name: Scott A. Stagg  
  Title:   Portfolio Manager
 
Address for Notices:
 
_________________________________________
      (Street Address)




_________________________________________
(City)  (State/Country)    (Zip Code)




Attention:_________________________________




3V CAPITAL MASTER FUND LTD
By: 3V Capital Management LLC, its investment manager


By:_______________________________________
      Name: Scott A. Stagg  
  Title: Managing Member
 
Address for Notices:
 
_________________________________________
      (Street Address)




_________________________________________
(City)  (State/Country)  (Zip Code)




Attention:_________________________________

-17-

--------------------------------------------------------------------------------


SCHEDULE 1


Investor
 
Registrable Securities
 
3V CAPITAL MASTER FUND LTD
Common Stock issuable upon exercise of $1,500,000 aggregate principal amount of
6% Secured Convertible Notes due 2012
   
Distressed/High Yield Trading Opportunities, Ltd.
Common Stock issuable upon exercise of $1,500,000 aggregate principal amount of
6% Secured Convertible Notes due 2012
   
SOUTHPAW CREDIT OPPORTUNITY MASTER FUND LP
Common Stock issuable upon exercise of $2,000,000 aggregate principal amount of
6% Secured Convertible Notes due 2012




-18-

--------------------------------------------------------------------------------



EXHIBIT A
 
Form of Counterpart Signature Page
 
IN WITNESS WHEREOF, the undersigned has caused this counterpart to the
Registration Rights Agreement among Nephros, Inc. and the Holders (as defined
therein), dated as of ______ __, 2006, as amended from time to time, to be duly
executed and delivered as of _______ __, ____.
 
                [__________________], as an additional Holder






                By: ______________________________________
                  Name:
               Title: 
 
                Notice Address:
                ___________________________________
                ___________________________________
                ___________________________________
                Attention: ___________________________
                Tel:(___) ___-___
                Fax:(___) ___-___


 
Accepted and agreed to as of the
__ day of _________, ____:
 
NEPHROS, INC.
 
By: __________________________________
Name:
Title:
 

-19-

